Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings and the amended abstract and claims, all previous objections to the disclosure are hereby withdrawn. However, a new objection to the abstract is found in light of the amended language. See discussion below.
	Upon consideration of the amended claims and the cancellation of Claims 2 and 3, all previous rejections to the claims under 35 U.S.C. 112(b) are hereby withdrawn.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal phraseology “means” (see “flow restricting means” in lines 10, 14, and 15).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “wherein the plurality of outwardly extending wear-resistant surface studs are made of a first material and the flow restricting means are made of a second material, different than the first material.” This limitation is not supported in the original disclosure. Examiner notes that in the original specification, the material of the wear-resistant surface studs is only described as being different from the material of the cylindrical body (page 3 lines 12-13), and does not mention whether or not that is a different material than that of the flow-restricting means, which is a hard metal mixture (page 3 lines 14-15). Accordingly, since there is no support in the original disclosure for the materials of the studs and the flow restricting means being different, this limitation is considered to be a recitation of new matter.
Examiner note: a prior art rejection has not been made for Claim 14; however the claim as currently set forth is not deemed allowable due to the rejection under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the scope of the limitation “wherein one or more strip elements of the flow restricting means are interconnected” is unclear. Is “one or more strip elements” meant to include all of the one or more strip elements that comprise the flow restricting means as recited in lines 14-15 of Claim 1, or is this meant to be a subset of the previously-recited one or more strip elements? Further, Examiner notes that the limitation “one or more strip elements” is inclusive of “one strip element”; how can a singular strip element be interconnected? By definition, two or more elements are required in order for any kind of interconnection to be possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drepper (US 2016/0101425).
Regarding Claim 1, Drepper discloses (Figures 2 and 4-5) a roll (grinding roller 1) for a roller press suitable for comminution of granular material by interparticle crushing ([0002] lines 1-3), said roll comprising: a cylindrical body having an outer cylindrical pressing surface (main part 5) for use with an opposing roll (grinding roller 2, see Figure 1) in an interparticle crushing pressing nip; a plurality of outwardly extending wear-resistant surface studs (welds 4 in centers of square patterns, see Annotated Figure 5 below) positioned on the pressing surface; wherein the cylindrical body is provided with a flow restricting means for restricting a flow of granular material between the outwardly extending wear-resistant surface studs along the outer cylindrical pressing surface (welds 4 forming square patterns, see Annotated Figure 5 below), wherein the plurality of outwardly extending wear-resistant surface studs are positioned in a pattern consisting of a plurality of parallel extending lines on the pressing surface and wherein the flow restricting means are provided between and extend parallel to adjacent ones of the plurality of parallel extending lines (see Annotated Figure 5 below; the flow restricting means are arranged in rows that are provided between and extend parallel to adjacent parallel extending lines), and wherein the flow restricting means include one or more strip elements provided on the outer cylindrical pressing surface of the cylindrical body. Examiner note: the flow restriction means of Drepper indicated in Annotated Figure 5 below have a length significantly longer than their width, and are thus interpreted as strip elements.

    PNG
    media_image1.png
    394
    656
    media_image1.png
    Greyscale

Drepper Annotated Figure 5
Regarding Claims 4 and 5, Drepper discloses (Figure 5) the flow restricting means extends in a longitudinal direction and a rotational direction along the outer cylindrical pressing surface (see Annotated Figure 5 above; the flow restricting means extend in both the longitudinal and rotational directions).
Regarding Claim 8, Drepper discloses (Figure 5) the one or more strip elements (welds 4, see Annotated Figure 5 above) include a first strip element positioned in a longitudinal direction on the outer cylindrical pressing surface of the cylindrical body and a second strip element positioned at an inclined orientation relative to the first strip element (see Annotated Figure 5 above).
Regarding Claim 9, Drepper discloses (Figure 5) the one or more strip elements (welds 4, see Annotated Figure 5 above) include a series of strip elements positioned in a zig-zag orientation on the outer cylindrical pressing surface of the cylindrical body (see Annotated Figure 5 above).
Regarding Claim 10, Drepper discloses (Figures 2 and 4) the wear-resistant surface studs (welds 4, see Annotated Figure 5 above) are made from a material being harder than the material of the outer cylindrical pressing surface (main part 5; [0026] lines 3-4 and [0029]-[0030]: the welds 4 have a higher Rockwell hardness value than the main part 5).
Regarding Claim 11, Drepper discloses the flow restricting means are made from a hard metal mixture ([0026] lines 3-4; “hard alloy” is interpreted as being equivalent to “hard metal mixture”). 
Regarding Claim 12, Drepper discloses (Figures 1-2 and 4-5) a roller press suitable for comminution of granular material by interparticle crushing ([0002] lines 1-3), said roller press comprising: at least one set of two opposing rolls (grinding rolls 1 and 2), each roll consisting of a cylindrical body having an outer cylindrical pressing surface (main part 5) for use with the opposing roll in an interparticle crushing pressing nip ([0025] lines 1-4); wherein at least one roll is provided according to Claim 1 (see discussion regarding Claim 1 above).
Regarding Claim 15, Drepper discloses (Figures 4-5) one or more strip elements of the flow restricting means (welds 4, see Annotated Figure 5 above) are interconnected (welds 4 are interconnected with each other via main part 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drepper as applied to Claim 11 above, and further in view of Eason et al., hereinafter Eason (US 2005/0117984).
Regarding Claim 13, Drepper lists several different types of hard metal mixtures that may be used for the flow restricting means ([0011] lines 1-3), but does not disclose that a tungsten carbide based mixture may be used. Eason teaches that it is well-known in the art that tungsten carbide based mixtures have a high hardness and a high resistance to wear and erosion and are thus commonly used in industrial applications that require strong wear resistant materials ([0003] lines 1-6). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow restricting means in the roll disclosed by Drepper such that the hard metal mixture is a tungsten carbide based mixture, as is taught by Eason to be known in the art, in order to ensure high resistance to wear and erosion of the flow restricting means.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the flow restricting means of Drepper (see Annotated Figure 5 above) are not strip elements, Examiner respectfully disagrees. A “strip” is commonly defined as a narrow element with a relatively large length-to-width ratio, which the flow restricting means of Drepper as indicated in Annotated Figure 5 above meets. Further, it is noted that the features upon which Applicant relies to distinguish the claimed strip elements from those of Drepper (i.e. preventing accumulated material from fluidizing and displacing along the roll surface) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim as set forth merely requires the flow restricting means be for restricting the flow of granular material, not preventing it entirely. By nature of their solid structure and the fact that they protrude from the roll surface, the strip elements of Drepper (as indicated in Annotated Figure 5 above) are inherently restricting the flow of granular material by intercepting it in its path.
Regarding the Applicant’s argument that the strip elements of Drepper do not extend parallel to the parallel lines of the studs, Examiner respectfully disagrees. As can be clearly seen in the Annotated Figure 5 above, the strip elements are arranged in rows which each extend parallel to the parallel lines of studs. Further, by nature of their diagonal orientation on the roll surface, the individual strip elements each have a component of their length that extends in a direction parallel to the parallel lines of the studs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725